Per Curiam.
A judgment for the plaintiff for $350 was rendered in Passaic District Court without a jury.
The action was instituted to recover the amount of damages sustained by the plaintiff’s auto while the same was parked at the curb, the auto being injured by reason of a collision between defendant’s trolley car and a garbage truck. The owner and the driver of the garbage truck were joined as defendants, but a nonsuit was allowed as to them, and the suit proceeded against the railway company.
The defendant’s three points hinge on the contention that there was no proof of negligence as against the defendant company.
The defendant’s case‘was that the garbage truck was stopped diagonally in the street away from the car tracks; that as the car approached the truck it started suddenly, and ran into the trolley car, thus causing the damage.
There was, however, also evidence that the garbage truck had proceeded slowly to a point alongside the parked auto, so that the seats of the two vehicles were abreast of each other when the trollej'' car struck the garbage truck, and forced it into the parked car, thus causing the damage.
The photographs offered in evidence showed the parked car of the plaintiff damaged in the front and on the side, but not in the rear. We think that situation presented a question of fact which was within the province of the court, sitting as a jury, to determine, and there being a reasonable basis of fact to support the judgment we will not disturb it.
The judgment will be affirmed.